DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites “when in the coiled configuration”. However, line 8 is directed to the fastening units and it appears the fastening units are not in a coiled configuration. It is unclear what is “in the coiled configuration” in line 8.
Claim 3 recites the limitation "the material of the first support ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the locked state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said mating surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 7 recites “when in the coiled configuration”. However, line 7 is directed to the fastening units and it appears the fastening units are not in a coiled configuration. It is unclear what is “in the coiled configuration” in line 7. Note that claim 16 recites “when the implant is in the coiled configuration” which clarifies it is the implant and not the fastening units that are in a coiled configuration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. 2002/0173841 (hereafter referred to as Ortiz).
Regarding claim 1, Ortiz discloses an annuloplasty implant comprising first (top or bottom) and second (the other of the top or bottom) support rings being adapted to be arranged as a coil in a coiled configuration around an axial direction (figs.7-9), wherein the first and second support rings are adapted to be arranged on opposite sides of native heart valve leaflets of a heart valve to pinch the leaflets (par.77 discloses “opposite sides of the valve annulus”), fastening units (considered pins 54 in fig.7 or 70a in figs. 8-9) fixed to the first support ring (par.76 discloses the pins of fig.7 may be integrated directly into the coil; protrusions 70a of figs. 8-9 are integrated into the top ring), wherein the fastening units are configured for interlocking with the second support ring via deformation of the fastening units when in the coiled configuration (in fig.7, the pins 54 are capable of being deformed for example by flattening ends of the pins; figs. 8 and 9 show the protrusions 70a are compressed upon insertion in the recesses 70b and they are capable of being further deformed by at least bending for example).
Regarding claims 2 and 3, see par.76 which discloses the pins may be integrated directly into the coil as well as figs. 8-9 wherein protrusions 70a are formed from the material of the top ring.
Regarding claim 4, pins 54 and protrusions 70a extend from the top ring and are received in recesses 56 and 70b, respectively, in the bottom ring.
Regarding claim 7, see figs 7-9 which show the extensions 54 and 70a at least partly fill their corresponding recesses.
Regarding claim 8, the rings are capable of being clamped together to deform the fastening units. Note that the clamping and deforming are directed to the intended use of the device and the device of Ortiz is capable of being used as claimed.
Regarding claim 9, holes 56 and 70b comprise through holes and the fastening units are capable of being elastically or plastically deformed when arranged to extend across the through holes (while Ortiz does not disclose a particular type of deformation, deformation is either elastic or plastic therefore the fastening units of Ortiz are capable of at least one of elastic or plastic deformation).
Regarding claim 11, see par.10 for the rings comprising flat sides opposing one another.
Regarding claim 13, see figs. 8-9 which show the fastening units 70a located on the posterior bow/portion of the top ring, wherein the fastening units 70a interlock with the recesses 70b of the posterior bow/portion of the bottom ring.
Regarding claim 14, see fig.9 which shows the free ends not longitudinally aligned and therefore displaced from each other in the claimed direction. Also, the ring is capable of being compressed or expanded to move the ends further away from each other.
Regarding claims 15 and 16, see figs. 8 and 9 for fastening units 70a formed and integrated into the first top support ring and recesses 70b formed and integrated into the second bottom ring. The fastening units are capable of interlocking with the recesses via deformation of the fastening units (fig.9 shows the fastening units 70a deformed/compressed within the recesses 70b).
Regarding claim 17, see figs. 8 and 9 which show fastening units 70a deforming/compressing to interlock with the recesses 70b and par.77 for the rings being on opposite sides of the valve annulus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz as applied to claims 1 and 17 above, and further in view of Bonutti et al. 2016/0066904 (hereafter referred to as Bonutti). Ortiz discloses the invention substantially as claimed and as discussed above. Ortiz shows the fastening unit 70a being compressed into recess 70b in figs. 8-9 but does not disclose whether this deformation is elastic or plastic. Ortiz further discloses pins 54, which are received in recesses 56, may be integrated directly into the coil (par.76), but does not disclose that the pins are plastically deformed so that a deformed portion fills the recess and does not disclose that the pins comprise a material that is configured to irreversibly engage a corresponding mating surface of the second support ring.
Bonutti teaches a method of fastening implant components, in the same field of endeavor, wherein a first ring 1048 has fastening units 1066, 1068 which are received in recesses 1058, 1060 of a second ring 1046 (figs. 41-47) and the fastening units are plastically deformed within the recesses for the purpose of securing and gripping material between the first and second sections (par.465; figs.46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve prosthesis of Ortiz to include pins which are capable of plastic deformation as taught by Bonutti and to plastically deform the pins within the recesses as taught by Bonutti in order to firmly secure the rings together while also securing the annulus tissue between the rings.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz as applied to claims 4 and 9 above, and further in view of Achiluzzi 2016/0193044 (hereafter referred to as Achiluzzi). Ortiz discloses the invention substantially as claimed and as discussed above but Ortiz does not specifically disclose that the fastening units comprise retention units configured to be elastically deformed when pushed into the through holes and to be subsequently expanded for interlocking. Ortiz further does not disclose that the recesses comprise sloped surfaces that the extensions can slide against when interlocking with the recesses.
Achiluzzi teaches a prosthesis for use in a heart valve, in the same field of endeavor, wherein a first ring 20 comprises a retention unit/extension 23 configured to be elastically deformed when pushed into a through hole/recess 62 of a second ring 6 (par.88 discloses a snap fit connection between the ribs 20 of the plug 23 and the ribs 620 of the socket 62; the ribs of the plug therefore must elastically deform in order to first fit past narrower regions and then expand to snap in place), wherein the recess 62 comprises a sloped surface to allow movement of the extension 23 (figs.1; par.35) for the purpose of  firmly coupling the first ring to the second ring (par.63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extensions and recesses of the implant of Ortiz to include the ribs and sloped surfaces taught by Achiluzzi in order to provide an elastic, snap fit connection between the rings to firmly couple the rings together. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karapetian et al. 2012/0323317 discloses elastic connection means between rings of a heart valve prosthesis anchoring device (figs. 13A-15D). Keranen 2008/0208330 discloses first and second support rings connected by fastening units that are deformable (figs. 6a-6b; par.65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774